Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/28/21

DOCKET NO. 210201-138691
DATE: May 28, 2021

ORDER

The appeal for service connection for sleep apnea is dismissed.

FINDINGS OF FACT

1. The Veteran had active service from March 1969 to January 1971 and June 1971 to January 1972; he has been 100 percent disabled since August 2017. 

2. On March 9, 2021, prior to the promulgation of a decision in the appeal, the Veteran indicated he desired to withdraw the appeal for service connection for sleep apnea.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for sleep apnea have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.205 (2020).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2017, the Veterans Appeals Improvement and Modernization Act, also known as the Appeals Modernization Act (AMA), was signed into law.  This law created a new framework for veterans dissatisfied with VA's decision on their claim to seek review.  This decision has been written under the AMA guidelines.

In November 2020, the Regional Office (RO) denied the claim for service connection for sleep apnea. The Veteran filed a timely notice of disagreement in February 2021 and selected the hearing review option. Prior to the Board hearing being scheduled, he indicated that he wished to withdraw the appeal for service connection for sleep apnea in March 2021.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.205.

In the present case, the Veteran has withdrawn this appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of the claim for service connection for sleep apnea and it is dismissed. 

 

L. HOWELL

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	T. Kokolas, Associate Counsel

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.